DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Independent claims 21, 25 and 29 are allowable. The restriction requirement between species A (Fig. 8), B (Fig. 9), C (Fig. 10 – elected) and D (Fig. 11), as set forth in the Office action mailed on 7.31.2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Specifically, the restriction requirement of 7.31.2019 is withdrawn and while no claims are rejoined, the restriction requirement is withdrawn since at least one of claims 21, 25 and 29 appears generic to at least one of species A-D.
In view of the withdrawal of the restriction requirement as to the linked inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 21-30 and 33 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 21) a non-silicided polysilicon layer comprising a polysilicon layer counter doped with different types of dopant ions and having no silicide layer formed on the polysilicon layer, the non-silicided polysilicon layer being formed on the thin and thick gate dielectric layers, and, wherein the non-silicided polysilicon layer is doped with a first type of dopant and a second type of dopant different from the first type of dopant, and no silicide layer is formed on the counter doped polysilicon layer as recited within the context of the claim; claims 22-24 are dependents, (claim 25) a non-silicided polysilicon layer comprising an undoped polysilicon layer formed on the thin and thick gate dielectric layers, a silicide blocking layer disposed on the non-silicided polysilicon layer, wherein the non-silicided polysilicon layer disposed between the source and drain regions has a total surface area greater than a total surface area of the silicided polysilicon layer in a plan view as recited within the context of the claim; claims 26-28 are dependent, and, (claim 29) wherein the second conductivity type extension drain region abuts the first conductivity type body region, and has a depth smaller than a depth of the isolation region as recited within the context of the claim; claims 30 and 33 are dependents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 5-7, filed 3.12.2021, with respect to the allowability of claims 21 (not disclosed or suggested by the prior art of record) and 29 (incorporating previously objected allowable subject matter) have been fully considered and are persuasive.  The claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346.  The examiner can normally be reached on 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Andres Munoz/Primary Examiner, Art Unit 2894